                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

ANDREW JOSEPH DICKS,                         *

        Petitioner,                          *

   v.                                        *          Civil Action No. GLR-17-3667

WARDEN1 FRANK BISHOP, et al.,                *

        Respondents.                         *
                                            ***

                                MEMORANDUM OPINION

        THIS MATTER is before the Court on Petitioner Andrew Joseph Dicks’ Petition

for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (2018). (ECF No. 1). After

previously dismissing the Petition as time-barred, the Court re-opened the case for the

limited purpose of considering Dicks’ Brady2 claim. (ECF Nos. 21, 22). Having reviewed

the Petition and supplemental briefings, the Court finds no need for an evidentiary hearing.

See R. Govern. § 2254 Cases U.S. Dist. Cts. 8(a) (2010); 28 U.S.C. § 2254(e)(2). For the

reasons set forth below, the Court will dismiss Dicks’ Brady claim and decline to issue a

Certificate of Appealability.



        1
         On October 21, 2019, Dicks notified the Court that he had been transferred to the
North Branch Correctional Institution (“NBCI”). (Notice of Change of Address, ECF No.
30). Accordingly, NBCI Warden Frank Bishop should be substituted for Laura Armstead
as a respondent. R. Govern. § 2254 Cases U.S. Dist. Cts. 2(a) (2010) (“If the petitioner is
currently in custody under a state-court judgment, the petition must name as respondent
the state officer who has custody.”); see also Fed.R.Civ.P. 25(d) (providing automatic
substitution for public officers).
       2
         Brady v. Maryland, 373 U.S. 83, 87 (1963), requires the prosecution to provide
the defendant favorable, material evidence within its possession prior to trial.
                                   I.   BACKGROUND

       In his Petition, Dicks raised several grounds for habeas relief, including a claim that

he recently discovered evidence that the State should have disclosed under Brady v.

Maryland.3 (Pet. Writ Habeas Corpus [“Pet.”] at 4, ECF No. 1). Dicks’ Brady claim arises

from events that took place subsequent to his arrest on June 10, 2005, when police officers

from multiple jurisdictions interrogated Dicks. Anne Arundel County officers initially

arrested Dicks for attempted robbery of a McDonald’s in Anne Arundel County. (Pet. Ex.

J [“Balt. Cty. Police Rep.”] at 1, ECF No. 1-12). According to the police report, the Anne

Arundel County officers then informed Baltimore County detectives that Dicks was in

custody, as he was a suspect in several Baltimore County robberies. (Id.). Two Baltimore

County detectives went to the Anne Arundel station to interview Dicks. (Id.). When they

arrived, Baltimore City detectives were already questioning Dicks. (Id.). Detective Tribull,

an Anne Arundel County officer, informed the Baltimore County detectives that he had

read Dicks his rights and obtained Dicks’ initials on a Miranda4 waiver form. (Id.). Before

questioning Dicks, the Baltimore County detectives showed Dicks the signed waiver form

and “asked him if he still understood his rights.” (Id.). The police report states that Dicks

affirmed his understanding. (Id.). Dicks contests this version of events, maintaining that


       3
         The Court provides factual background of this case in both its February 27, 2019
and June 26, 2019 Memorandum Opinions. (ECF Nos. 13, 21). The Court repeats only
facts necessary to resolve the remaining claim.
       4
         In Miranda v. Arizona, 384 U.S. 436, 444–45 (1966), the U.S. Supreme Court
established safeguards to protect the exercise of the Fifth Amendment privilege from the
inherently coercive effects of custodial interrogation. Suspects interrogated in custody
must be informed that they have the rights to remain silent and to private or appointed
counsel, and that their statements can be used against them.
                                              2
neither the Anne Arundel officers nor the Baltimore County officers read him his Miranda

rights. (Pet. at 8).

       Dicks ultimately pleaded guilty to five counts of armed robbery and one count of

robbery in the Circuit Court for Baltimore County on May 1, 2006. (Pet. Ex. G [“Plea &

Sentencing Tr.”] at 2, ECF No. 1-9). Several years after entering his plea, Dicks received

discovery files from Anne Arundel County, Baltimore City, and Baltimore County,

including copies of Dicks’ Miranda waiver form. (See Pet. at 7). In his Petition, Dicks notes

several “inconsistencies” between the Baltimore City and Baltimore County copies of the

Miranda waiver, which are photocopies of the original Anne Arundel County form. (Id. at

7–9; see also Pet. Ex. H [“Balt. City Miranda Form”], ECF No. 1-10; Pet. Ex. I [“Balt.

County Miranda Form”], ECF No. 1-11). Dicks asserts that, based on the discrepancies

between the two forms, he can prove the police “illegally forged and altered the form.”

(Pet. at 9). Dicks contends he would have used the forms to challenge the validity of his

Miranda waiver, the voluntariness of his confession, and “to attack the credibility of the

investigating officers,” instead of pleading guilty. (Id. at 9–10). Accordingly, Dicks asserts

that the State’s failure to provide him copies of the forms prior to his guilty plea amounts

to an unlawful suppression of evidence in violation of Brady. (Id. at 9).

       Dicks raised this Brady argument in his state petition for post-conviction relief in

the Circuit Court for Baltimore County. (Pet. Ex. A [“State Post-Convict. Pet.”] at 2–5,

ECF No. 1-3). On February 16, 2017, after a hearing on the matter, the Circuit Court denied

Dicks’ petition. (Pet. Ex. B [“State Cir. Ct. Decision”], ECF No. 1-4). With respect to the

alleged Brady violation, the Circuit Court rejected the claim on the merits, finding Dicks

                                              3
had not established a violation under the three-prong test dictated in Brady. (Id. at 3–6).

On March 12, 2017, Dicks filed for leave to appeal the Circuit Court’s denial of post-

conviction relief. (Pet. Ex. C [“State Pet. Leave to Appeal”], ECF No. 1-5). On July 12,

2017, the Maryland Court of Special Appeals summarily denied Dicks’ application for

leave to appeal the denial of post-conviction relief. (Pet. Ex. F [“Md.Ct.Spec.App. Op.

Den. Appeal Pet.”], ECF No. 1-8).

       Dicks filed his federal habeas Petition on December 11, 2017. (ECF No. 1). On

February 27, 2019, this Court issued a Memorandum Opinion and Order dismissing Dicks’

entire federal habeas Petition as time-barred. (ECF Nos. 13, 14). In its analysis, the Court

reasoned that Dicks failed to bring his Brady claim within the applicable statute of

limitations, relying on the 2013 date Dicks received the Miranda form in his Anne Arundel

County case. (Feb. 27, 2019 Mem. Op. at 7, ECF No. 13). On March 19, 2019, Dicks

moved for reconsideration of that ruling. (ECF No. 15). Dicks argued that the statute of

limitations did not begin to run until January 28, 2015, the date on which he received the

Baltimore County discovery file and had the opportunity to compare the Miranda forms.

(Pet’r’s Mot. Alter or Amend J. [“Mot. Reconsider.”] at 5, ECF No. 15). The Court agreed

and found that Dicks’ Brady claim was not time-barred. (June 26, 2019 Mem. Op. at 6,

ECF No. 21). Accordingly, the Court re-opened the case to allow briefing on the merits of

the Brady claim. (Id.). On August 26, 2019, Respondents filed a Supplemental Answer to

Dicks’ Petition. (ECF No. 26). On September 16, 2019, Dicks filed a Reply. (ECF No. 27).




                                             4
                                    II.   DISCUSSION

        In their Supplemental Answer, Respondents raise both procedural and substantive

challenges to Dicks’ Brady claim. As a preliminary matter, Respondents contend that

Dicks’ guilty plea bars his challenge to an alleged pre-plea Brady violation and, in any

event, Brady does not apply to pre-plea disclosure of impeachment evidence. Alternatively,

Respondents argue that Dicks’ Brady claim fails on the merits under the deferential

standard of federal habeas review because the state court’s denial of Dicks’ post-conviction

Brady claim was factually and legally reasonable. The Court addresses these arguments in

turn.

A.      Procedural Challenges

        Respondents assert that, by entering a guilty plea, Dicks “waive[d] all non[-]

jurisdictional defects in the proceedings conducted prior to entry of the plea.” United States

v. Moussaoui, 591 F.3d 263, 279 (4th Cir. 2010), as amended (Feb. 9, 2010) (citation

omitted). As such, Respondents argue Dicks is precluded from raising a Brady claim

related to the withholding of evidence prior to his guilty plea.

        The Supreme Court has held that “a guilty plea represents a break in the chain of

events which has preceded it in the criminal process.” Tollett v. Henderson, 411 U.S. 258,

267 (1973). Generally, a criminal defendant who pleads guilty “may not thereafter raise

independent claims relating to the deprivation of constitutional rights that occurred prior

to the entry of the guilty plea.” Id. Rather, “the inquiry is ordinarily confined to whether

the underlying plea was both counseled and voluntary.” United States v. Broce, 488 U.S.

563, 569 (1989); see also Hill v. Lockhart, 474 U.S. 52, 56 (1985) (citation omitted) (“The

                                              5
longstanding test for determining the validity of a guilty plea is ‘whether the plea represents

a voluntary and intelligent choice among the alternative courses of action open to the

defendant.’”).

       While this rule bars most non-jurisdictional challenges to a conviction based upon

a guilty plea, some courts have recognized an exception for Brady claims. Under this

exception, several federal circuit courts have allowed a defendant to argue that a “guilty

plea was not voluntary and intelligent because it was made in the absence of withheld

Brady material.” Sanchez v. United States, 50 F.3d 1448, 1453 (9th Cir. 1995) (citing

White v. United States, 858 F.2d 416, 422 (8th Cir. 1988), cert. denied, 489 U.S. 1029

(1989); Miller v. Angliker, 848 F.2d 1312, 1319–20 (2d Cir.), cert. denied, 488 U.S. 890

(1988); Campbell v. Marshall, 769 F.2d 314, 321 (6th Cir. 1985), cert. denied, 475 U.S.

1048 (1986)). Thus, this exception would, in theory, permit Dicks to challenge the validity

of his guilty plea through his Brady claim.

       Respondents note, however, that even if such an exception is recognized, Dicks’

Brady claim must fail because Brady does not apply to pre-plea disclosure of impeachment

evidence. To fall within the scope of Brady, evidence must be favorable to the defense,

either because it is exculpatory or impeaching. Strickler v. Greene, 527 U.S. 263, 281–82

(1999). The Supreme Court held in United States v. Ruiz, 536 U.S. 622 (2002), “that the

Constitution does not require the Government to disclose material impeachment evidence

prior to entering a plea agreement with a criminal defendant.” Id. at 633. The Court

explained that “impeachment information is special in relation to the fairness of a trial, not

in respect to whether a plea is voluntary.” Id. at 629. As a result, the Court found the due

                                              6
process considerations underpinning Brady are diminished when a defendant enters a plea.

Id. at 631.

       It is unsettled, however, whether there exists a Brady right to pre-plea disclosure of

exculpatory evidence. The Supreme Court has not addressed “whether the Brady right to

exculpatory information, in contrast to impeachment information, might be extended to the

guilty plea context.” Moussaoui, 591 F.3d at 286. Likewise, the United States Circuit Court

for the Fourth Circuit has not determined whether pre-plea withholding of exculpatory

Brady material is a cognizable claim in federal habeas review. See United States v. Fisher,

711 F.3d 460, 469 (4th Cir. 2013) (declining to resolve Brady claim, where § 2255 petition

by federal defendant could be resolved on other grounds); Moussaoui, 591 F.3d at 285–

86 (declining to resolve whether pre-plea Brady claim was cognizable but noting that

“[w]hen a defendant pleads guilty, th[e] concerns [animating Brady] are almost

completely eliminated because his guilt is admitted”). Thus, it is an open question

whether the “prosecution’s failure to disclose material exculpatory evidence at the plea

stage could result in an unknowing plea in certain narrow circumstances.” Moussaoui, 591

F.3d at 286.

       At bottom, whether Dicks may seek federal habeas relief for a pre-plea Brady

violation based on the prosecution’s alleged failure to disclose exculpatory evidence is an

open question of law. The Court need not resolve this question here, however, as the Court

finds that Dicks’ Brady claim fails on the merits.




                                             7
B.     Substantive Challenge

       Respondents argue that Dicks’ claim must be dismissed under the deferential

standard of review mandated by 28 U.S.C. § 2254 because the state post-conviction court

rejected the same claim on a reasonable factual basis that was consistent with clearly

established Supreme Court case law. The Court agrees.

       A federal district court may only grant a habeas petition for a person who is in

custody pursuant to the judgment of a state court if the state court decision violates the

Constitution or laws of the United States. 28 U.S.C. § 2254(a) (2018). A federal court may

not grant a writ of habeas corpus unless the state court’s adjudication on the merits: (1)

“resulted in a decision that was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court of the United States”;

or (2) “resulted in a decision that was based on an unreasonable determination of the facts

in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

       Under the first prong, a state court adjudication is “contrary to” clearly established

federal law under § 2254(d)(1) where the state court “arrives at a conclusion opposite to

that reached by [the Supreme] Court on a question of law” or “confronts facts that are

materially indistinguishable from a relevant Supreme Court precedent and arrives at a

result opposite to [the Supreme Court].” Williams v. Taylor, 529 U.S. 362, 405 (2000). As

for the “unreasonable application” analysis, a “state court’s determination that a claim lacks

merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’ on the

correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)

(quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). In other words, “a federal

                                              8
habeas court may not issue the writ simply because [it] concludes in its independent

judgment that the relevant state-court decision applied clearly established federal law

erroneously or incorrectly.” Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting Williams,

529 U.S. at 411). Rather, “that application must be ‘objectively reasonable.’” Id. (quoting

Williams, 529 U.S. at 409).

       Under the second prong of § 2254(d), “a state-court factual determination is not

unreasonable merely because the federal habeas court would have reached a different

conclusion in the first instance.” Wood v. Allen, 558 U.S. 290, 301 (2010). Indeed, “even

if ‘[r]easonable minds reviewing the record might disagree’ about the finding in question,”

that does not suffice for a federal court to conclude that the state court decision was based

on an unreasonable determination of the facts. Id. (alteration in original) (quoting Rice v.

Collins, 546 U.S. 333, 341–42 (2006)). Further, “a determination of a factual issue made

by a State court shall be presumed to be correct,” and the petitioner bears “the burden of

rebutting the presumption of correctness by clear and convincing evidence.” 28 U.S.C. §

2254(e)(1). “Where the state court conducted an evidentiary hearing and explained its

reasoning with some care, it should be particularly difficult to establish clear and

convincing evidence of error on the state court’s part.” Sharpe v. Bell, 593 F.3d 372, 378

(4th Cir. 2010).

       Dicks’ state post-conviction petition argued that the State violated Brady when it

failed to disclose the waiver-of-rights forms because the discrepancies between the forms

undermine the State’s position that Dicks’ confession was voluntary. To evaluate Dicks’

Brady claim, the state post-conviction court applied the standard set forth in Ware v. State,

                                             9
702 A.2d 699, 708 (Md. 1997), which requires a showing “(1) that the prosecutor

suppressed or withheld evidence that is (2) favorable to the defense—either because it is

exculpatory, provides a basis for mitigation of sentence, or because it provides grounds for

impeaching a witness—and (3) that the suppressed evidence is material.” (State Cir. Ct.

Decision at 3–4). The state court ultimately rejected Dicks’ Brady claim on the merits,

finding that Dicks failed to prove that the Miranda forms were either favorable to the

defense or material. (State Cir. Ct. Decision at 3–6).

         The state court first considered Dicks’ contention that the Miranda waiver forms

were favorable to the defense because the discrepancies between the forms provided

grounds to impeach the detectives and comparing the documents would help prove that

Dicks’ signature and initials on the forms were forged. (State Cir. Ct. Decision at 4). The

state post-conviction court disagreed, finding that Dicks presented no evidence showing

that the signature and initials were forged and that the differences in the forms did not

undermine the conclusion that Dicks’ confession was voluntary. (Id.). Further, the state

court noted that there could be a “reasonable explanation for why the waiver forms differ.”

(Id.).

         The state court also rejected Dicks’ argument that the Miranda forms were material

because access to the forms would have led him to move to suppress the statements he gave

to the detectives rather than pleading guilty. (Id. at 5). The state court specifically noted

the discrepancies were not “of such a nature that it would lead the motions Court to believe

that the Petitioner had not been advised of his Miranda rights.” (Id.). As such, the court

concluded that the disclosure of the forms would not have influenced Dicks to choose a

                                             10
different course of action, nor would it have ultimately led to the suppression of the

statements. (Id. at 5–6).

       Having reviewed the record and the state post-conviction court’s ruling, the Court

concludes that the state court’s decision rested on a reasonable factual basis and was

consistent with clearly established Supreme Court precedent. First, the state court

reasonably concluded that the discrepancies between the forms did not tend to show that

Dicks’ signature and initials were forged or that Dicks’ confession was somehow

involuntary. Dicks failed to present any evidence of forgery aside from his own testimony,

the forms contained exact copies of Dicks’ signature and initials, and a reasonable

explanation for the differences between the forms existed. (State Cir. Ct. Decision at 4).

Indeed, the forms appear to be near identical copies with certain jurisdictional information

added—for example, the Baltimore County waiver form includes two additional pages of

questions and answers regarding robberies in that county. (Compare Balt. City Miranda

Form at 1–3, with Balt. County Miranda Form at 3–4). Additionally, because it was

reasonable for the state court to conclude that the differences between the forms were not

relevant to the voluntariness of Dicks’ confession, the court’s holding that the Miranda

forms were neither favorable to the defense nor material did not “arrive[] at a conclusion

opposite to that reached by [the Supreme] Court on a question of law.” See Williams, 529

U.S. at 405. As such, the state post-conviction court’s ruling is entitled to deference under

28 U.S.C. § 2254.

       Here, the Brady claim presented in Dicks’ federal habeas petition is virtually

identical to the claim Dicks unsuccessfully raised in his state post-conviction petition. As

                                             11
such, the state court’s ruling that failure to disclose the Miranda forms did not amount to a

Brady violation is sufficient to resolve Dicks’ claim before this Court. Accordingly, the

Court will dismiss Dicks’ Brady claim.

C.     Certificate of Appealability

       A district court “must issue or deny a certificate of appealability when it enters a

final order adverse to the applicant” in habeas cases. R. Govern. § 2254 Cases U.S. Dist.

Cts. 11(a). Because the accompanying Order is a final order adverse to the applicant, the

Court must issue a certificate of appealability before an appeal can proceed. See 28 U.S.C.

§ 2253(c)(1) (2018).

       A certificate of appealability may issue if the petitioner has made a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a district

court rejects constitutional claims on the merits, a petitioner may satisfy the standard by

demonstrating that “reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

When a district court denies a habeas petition on procedural grounds, the petitioner must

show that reasonable jurists “would find it debatable whether the petition states a valid

claim of the denial of a constitutional right” and “whether the district court was correct in

its procedural ruling.” Id. at 478. Because Dicks fails to satisfy these standards, the Court

declines to issue a certificate of appealability. Dicks may request that the Fourth Circuit

issue such a certificate. See Lyons v. Lee, 316 F.3d 528, 532 (4th Cir. 2003).




                                             12
                                 III.      CONCLUSION

      For the foregoing reasons, the remaining claim in Dicks’ Petition for a Writ of

Habeas Corpus is DISMISSED and the Court will DECLINE to issue a certificate of

appealability. A separate Order follows.

Entered this 17th day of December, 2019.


                                                                  /s/
                                                    George L. Russell, III
                                                    United States District Judge




                                             13
